Title: 1777 Saturday Novr. 15th.
From: Adams, John
To: 


       At Willis’s at the Log Goal in New Jersey 28 miles from Easton.
       1777 Tuesday Novr. 11. Sett off from York Town—reached Lancaster. 12. From Lancaster to Reading. Slept at Gen. Mifflins. 13. Reached Strickser’s. 14. Dined at Bethlehem. Slept at Easton at Coll. Hoopers. Supped at Coll. Deans.
       Met Messrs. Elery and Dana and Coll. Brown on the 15 a few miles on this Side of Reading.
       We have had 5 days of very severe Weather, raw, cold, frosty, snowy. This cold comes from afar. The Lakes Champlain and George have been boisterous, if not frozen. Will the Enemy evacuate Ticonderoga? Are they supplied with Provisions for the Winter? Can they bring em from Canada? by Water or Ice? Can they get them in the Neighbouring Country?
       Can We take Mt. Independence in the Winter?
      